Citation Nr: 1019784	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  05-06 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION


The Veteran served on active duty from October 1967 to 
October 1969.  He died in April 2003 at age 53.  The 
appellant claims benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
RO, which denied a claim for service connection for cause of 
death.

The Board remanded this case in November 2007 and April 2009.  
It returns now for appellate consideration.


FINDINGS OF FACT

1.  The Veteran died in April 2003 as the result of chronic 
obstructive pulmonary disease.

2.  At the time of the Veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
rated as 50 percent disabling.

3.  No service-connected disability has been shown to be the 
principal or contributory cause of the Veteran's death.

4.  The competent medical evidence of record does not show 
that the Veteran's cause of death or contributory cause of 
death is etiologically related to service.




CONCLUSION OF LAW

The Veteran's cause of death was not incurred or aggravated 
in active military service.  38 U.S.C.A. §§ 1110, 1310, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims. The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein. See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant. Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value. When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1)  
that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
The requirement of requesting that the claimant provide any 
evidence in his or her possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
appellant's claim, letters dated in October 2003, March 2008 
and June 2009 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. 
at 120-21.  The letters advised the appellant of the 
information necessary to substantiate the claim, and of her 
and VA's respective obligations for obtaining specified 
different types of evidence.  The appellant was informed of 
the specific types of evidence she could submit, which would 
be pertinent to her claim, and told that it was ultimately 
her responsibility to support the claim with appropriate 
evidence.  

The Court has held that in the context of a claim for DIC 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

As noted above, the Board remanded the issue currently on 
appeal in November 2007 and April 2009.  The Board instructed 
the AOJ to provide the appellant with a corrective VCAA 
notice in compliance with Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007).  

On remand, the appellant was provided a notice letter dated 
in March 2008, which advised her that to support her claim 
for DIC benefits, the evidence must show that either the 
Veteran died while on active duty or he died from a service-
connected injury or disease.  The letter also informed her of 
the conditions for which the Veteran was service connected at 
the time of his death.  Subsequently, a June 2009 letter 
notified the appellant of the evidence necessary to support a 
claim for DIC benefits based on a disability that was not 
service-connected during his lifetime.  Based on the 
foregoing, the Board finds there to be at least substantial 
compliance with the November 2007 and April 2009 remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding 
that only substantial, and not strict compliance with the 
terms of a remand request is required); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (holding that there was no 
Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination more than substantially complied with the 
Board's remand order).

Regarding the first element of Hupp, the Board notes that the 
appellant was notified of the conditions for which the 
Veteran was service-connected at the time of his death in the 
June 2009 VCAA notice letter.  The letter stated that at the 
time of the Veteran's death, service connection was in effect 
for PTSD.

Concerning the second element, the Board notes that the RO 
provided an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition in the October 2003, March 2008 
and June 2009 VCAA notice letters.  Indeed, the appellant was 
advised that VA needed medical evidence showing that the 
Veteran died from a service-connected injury or disease.  The 
October 2003 letter specified that there must be medical 
evidence showing a reasonable probability that the condition 
that contributed to the Veteran's death was caused by injury 
or disease that began during service.  The June 2009 letter 
explained that the evidence needed to show that the Veteran 
had a service-connected disability that was either the 
principal or contributory cause of the Veteran's death.  

With respect to the third element, the Board notes that the 
June 2009 letter advised the appellant of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected. The letter explained 
that the evidence needed to show: (1) an injury or disease 
that was incurred or aggravated during active military 
service, or an event in service that caused an injury or 
disease; (2) a disability that was either the principle or 
contributory cause of death; (3) and a relationship between 
the disability associated with the cause of death and the 
injury, disease or event in military service.  

Subsequent to the issuance of the April 2009 letter, the 
appellant's claim was readjudicated in the March 2010 
supplemental statement of the case (SSOC).  Thus, there was 
no deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board further notes that the AOJ provided the appellant 
with a copy of the March 2004 rating decision, February 2005 
SOC, and February 2009 and March 2010 SSOCs, which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
have been associated with the record.  The appellant has been 
afforded ample opportunity to identify or provide evidence in 
support of her appeal.  She has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes a medical opinion is not needed in this 
case because there is no evidence to suggest that the 
disability that contributed to the Veteran's death should be 
service-connected.  The only evidence linking the Veteran's 
death to service is the appellant's own lay statements.  Such 
assertions, without any competent evidence to support the 
claim, is insufficient to warrant obtaining a medical opinion 
in view of the evidence of record that is discussed below.  
The appellant was advised in the VCAA notice letters to 
submit evidence showing that the condition that contributed 
to the Veteran's death had its onset in service or was 
permanently aggravated by service.  No such evidence has been 
received by VA.  As there is no evidence connecting the cause 
of the Veteran's death to anything of service origin, the 
Board concludes that an examination is not necessary to the 
resolution of this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Cause of Death

The appellant is seeking service connection for the cause of 
the Veteran's death. The appellant claims that the Veteran's 
chronic obstructive pulmonary disease (COPD), which resulted 
in his death, was caused by exposure to Agent Orange during 
his active duty in Vietnam.  See Statement of Accredited 
Representation in Appealed Case, March 2005.  She also 
asserts that the Veteran's nonservice-connected conditions 
were affected by his service-connected PTSD.  See Notice of 
Disagreement, April 2004.  For the reasons that follow, the 
Board concludes that service connection for the cause of the 
Veteran's death is not warranted.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.5(a), 3.312 (2009).  The death of 
a veteran will be considered as having been due to a service- 
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see 
also 38 U.S.C.A. §§ 1110, 1112 (setting forth criteria for 
establishing service connection).  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a).

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1); see generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  It is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  38 
C.F.R. § 3.312(c)(1).  For it to be a contributory cause of 
death, it must be shown that there were "debilitating 
effects" due to a service connected disability that made the 
veteran "materially less capable" of resisting the effects of 
the fatal disease or that a service connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which the veteran had established service 
connection at the time of death or for which the veteran was 
otherwise entitled to receive service connection.  See Hupp, 
21 Vet. App. 342.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran's death certificate reports that he died in April 
2003, at age 53, and that the immediate cause of death was 
COPD. An autopsy was not performed.  At the time of the 
Veteran's death, service connection was in effect for PTSD, 
rated as 50 percent disabling.  

As an initial matter, the Board notes that there is no 
evidence in the record indicating that the cause of the 
Veteran's death might be related to his service-connected 
PTSD.  Thus, the Board will inquire as to whether or not the 
Veteran was entitled to service connection for any 
disabilities that caused his death.

To show a disability for which the veteran was entitled to 
receive service connection, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).  Here, the Veteran's death certificate shows 
that his death was caused by COPD.

The appellant contends that the Veteran's COPD was caused by 
exposure to herbicides in Vietnam.  The record reflects that, 
during his lifetime, a claim of service connection for 
emphysema was denied in December 1986, and a claim of service 
connection for COPD and lipid pneumonia was denied in August 
1994.  

A disease associated with exposure to certain herbicide 
agents will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period 
of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  A veteran who served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §  
3.307(a)(6)(iii).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In Haas 
v. Peake, 525 F.3d 1168 (2008), the United States Court of 
Appeals for the Federal Circuit held that § 3.307(a)(6)(iii) 
was reasonably interpreted by VA as requiring that a 
servicemember had actually set foot within the land borders 
of Vietnam in order to be entitled to statutory presumptions 
of herbicide exposure and service connection.  

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Under the authority granted by Congress in the Agent Orange 
Act of 1991 and the Veterans Education and Benefits Expansion 
Act of 2001, the Secretary has determined that a presumption 
of service connection is not warranted for any disease not 
affirmatively named in the presumptive list.  See Fed. Reg., 
72 FR 32395 (June 12, 2007).  COPD is not on the list of 
diseases presumptively associated with herbicide exposure.  
See 38 C.F.R. § 3.309(e).  Based on the law, the appellant 
cannot benefit from the presumption, regardless of whether 
the Veteran was exposed to herbicides in service.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2724, 2727-29 (1984), does not preclude an appellant from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 
1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The 
United States Court of Appeals for Veterans Claims has 
specifically held that the provisions of Combee are 
applicable in cases involving herbicide exposure.  McCartt v. 
West, 12 Vet. App. 164, 167 (1999).

The Board has reviewed the Veteran's service treatment 
records and finds that while they reflect medical treatment 
for a number of other conditions, they are completely silent 
regarding complaints, diagnosis or treatment of COPD or other 
respiratory problems.  Clinical findings of the lungs and 
chest at the September 1969 separation examination were 
normal, and a chest X-ray was negative.  In this regard, the 
evidence fails to indicate that the Veteran's COPD had its 
onset in service.  

The medical evidence on file consists of VA treatment records 
dated as early as 1976 and private medical records dated from 
2001 to 2003.  These records reflect treatment for an array 
of respiratory problems, including COPD, pulmonary fibrosis, 
bronchorrhea, pulmonary hypertension, lipoid pneumonia, 
bronchectasis, acute and chronic bronchitis, and recurrent 
pseudomonas pneumonia.  A private treatment record dated in 
January 2002 indicated that the Veteran continued to smoke 
cigarettes.  In March 2003, it was noted that the Veteran had 
quit smoking within the past year.  The treatment records 
also show that the Veteran had gotten a tracheostomy in 
February 2002.

The Board concludes that the preponderance of the evidence is 
against a finding that the Veteran's COPD was related to his 
military service.  As indicated above, the Veteran is shown 
to have received extensive treatment for respiratory problems 
over the years.  However, aside from occasional references to 
the Veteran's self-reported belief that his COPD was related 
to in-service herbicide exposure, none of the treatment 
records mention anything about service.  Rather, the records 
seem to attribute the Veteran's lung problems to his 
longstanding history of heavy smoking.  The appellant has not 
claimed that the Veteran suffered from a lung disorder 
related to in-service tobacco use, and additionally, service 
connection for a disability based on an addiction to nicotine 
is prohibited for claims filed after June 9, 1998, as is the 
case here.  See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 
3.300 (2009).  Taking into account all of the relevant 
medical evidence of record, there is no indication that the 
Veteran's death was caused by a disease or injury of service 
origin.  Rather, the evidence establishes that his death was 
attributable COPD, which is not shown to have been related to 
service.

The Board is mindful of the appellant's assertions that the 
Veteran's service-connected PTSD contributed to his death.  
Specifically, she argues that his nonservice-connected 
conditions were affected by his PTSD.  However, the Veteran's 
death certificate establishes that his death was caused by 
COPD, and his medical treatment records fully support this 
finding.  Although the Veteran was service-connected for 
PTSD, there is no evidence on file to link his COPD 
secondarily to PTSD.  The appellant's lay assertions that the 
Veteran's death was causally or etiologically related to 
service are not supported by any competent medical evidence 
of record.  There is no medical evidence here linking the 
Veteran's respiratory problems to his PTSD symptoms.  The 
appellant can attest to factual matters of which she has 
first-hand knowledge; for example, she is competent to report 
what she experienced or observed.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, she is not 
a medical professional, and therefore her beliefs and 
statements about medical matters do not constitute competent 
evidence on matters of medical etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  The Board finds that the preponderance of 
the evidence is against the appellant's claim that a disease 
or injury of service origin caused or contributed to the 
Veteran's death.

In light of the foregoing, the Board concludes that service 
connection for the cause of the Veteran's death is not 
warranted.  Although the appellant is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).




ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


